DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 09/14/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 19-22, 24-26, 32, and 35-37 are objected to because of the following informalities:  
“wherein attaching” in Claims 19-20, Line 1 should read “wherein the attaching”.
“wherein attaching a stiffening mass to an inner diameter” in Claim 21, Line 1 should read “wherein the attaching the stiffening mass to the inner diameter”.
“wherein attaching a ring” in Claim 22, Line 1 should read “wherein the attaching the ring”.
“wherein attaching a stiffening mass to an inner diameter” in Claims 24-26, Line 1 should read “wherein the attaching the stiffening mass to the inner diameter”.
“the gas turbine rotor” in Claim 32, Line 2 should read “the gas turbine engine rotor”.
“wherein attaching a stiffening ring” in Claims 35-37, Line 1 should read “wherein the attaching the stiffening ring”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 31, and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the gas turbine engine rotor stack" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 23 nor Claim 18 (upon which Claim 23 depends) disclose a gas turbine engine rotor stack prior to the recitation of "the gas turbine engine rotor stack" in Line 3.
For the purposes of compact prosecution, "the gas turbine engine rotor stack" is being treated as reciting "a gas turbine engine rotor stack".
Claims 24-26 are rejected due to their dependence upon rejected Claim 23.
Claim 31 recites the limitation "the first stage turbine rotor" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 30 (upon which Claim 31 depends) discloses a first stage turbine rotor disc adapter, not a first stage turbine rotor.
For the purposes of compact prosecution, “the first stage turbine rotor” is being treated as reciting “a first stage turbine rotor”.
Claim 34 discloses the limitation “a shaft connecting the shaft fastening flange to the torque tube and the shaft fastening flange”.  This reads as the shaft connecting the shaft fastening flange to the torque tube and itself.  It is unclear how the shaft would connect the shaft fastening flange to the shaft fastening flange.
For the purposes of compact prosecution, the limitation of “and the shaft fastening flange” is being treated as being deleted.
Claim 34 recites the limitation "the stiffening mass" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 30 (upon which Claim 34 depends) discloses a stiffening ring, not a stiffening mass.
For the purposes of compact prosecution, “the stiffening mass” is being treated as reciting “the stiffening ring”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-31, 33, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Light (US Patent No: 8,465,259).
Regarding Claim 30: Light discloses a method of reducing stresses in a gas turbine engine rotor assembly (Figure 3), the method comprising unbolting a disc fastening flange (36a) of a first stage turbine rotor disc adapter (38) from a shaft fastening flange (80) of a torque tube (Figure 3 – the disc fastening flange must be separated from the shaft fastening flange to insert and attach the stiffening ring); attaching a stiffening ring (70) to the disc fastening flange; and re-bolting the disc fastening flange and the shaft fastening flange (via bolt 42a).
Regarding Claim 31: Light discloses the method of Claim 30, further comprising de-stacking a turbine rotor stack including a first stage turbine rotor and the torque tube before unbolting the disc fastening flange and the shaft fastening flange; and re-stacking the turbine rotor stack after re-bolting the disc fastening flange and the shaft fastening flange (Figure 3 – the turbine rotor stack must be separated and re-stacked to insert and attach the stiffening ring).
Regarding Claim 33: Light discloses the method of Claim 30, further comprising rotating the gas turbine engine rotor assembly; and reducing operational stress in the torque tube by increasing rotational stiffness of the torque tube with the stiffening ring (Figure 3).
Regarding Claim 37: Light discloses the method of Claim 30, wherein the attaching the stiffening ring to the disc fastening flange comprises positioning the stiffening ring to be coupled to the shaft fastening flange and the disc fastening flange (Figure 3; Column 5, Lines 1-4).
Allowable Subject Matter
Claims 18-22 and 27-29 are allowed.  The following is an examiner’s statement of reasons for allowance: As stated in the Allowability Notice for Application No: 16/413,889, the prior art fails to disclose a method of reducing stresses in a gas turbine engine rotor assembly, the method comprising attaching a stiffening mass to an inner diameter of a disc adapter or torque tube of the rotor assembly, the attaching occurring after de-stacking a turbine rotor stack and separating a first stage turbine rotor disc adapter from a torque tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 23-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 32 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  As stated in the Allowability Notice for Application No: 16/413,889, the prior art fails to disclose a method of reducing stresses, wherein the stiffening ring is located at an inner diameter and wherein the stiffening ring extends beyond a forward and aft end of the shaft fastening flange and disc fastening flange, respectively.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  As stated in the Allowability Notice for Application No: 16/413,889, the prior art fails to disclose a method of reducing stresses wherein the stiffening ring results in a ratio of thickness of the shaft at a notch over a thickness of one or both of the shaft fastening flange and disc fastening flange decreasing to below approximately 0.2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745